Citation Nr: 1307539	
Decision Date: 03/05/13    Archive Date: 03/11/13

DOCKET NO.  10-10 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for bilateral sensorineural hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel


INTRODUCTION

The Veteran served on active duty from September 1951 to September 1955.  

This matter comes before the Board of Veterans' Appeals ("Board") on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, that denied service connection for bilateral hearing loss.  

In June 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge sitting in Washington, D.C.  A transcript of the hearing has been associated with the Veteran's claims folder.  In July 2011 and July 2012, the Board remanded this claim for additional development.  The case has been returned to the Board.  The RO has substantially fulfilled the requirements of the Board's remands.  Stegall v. West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97 (2008) (only substantial, and not strict, compliance with the terms of a Board remand is required).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

The most probative evidence shows that the Veteran does not have bilateral sensorineural hearing loss that had its onset in service, was manifest to a compensable degree within one year of discharge, or is otherwise related to his period of active duty, including his middle ear infection.  


CONCLUSION OF LAW

Bilateral sensorineural hearing loss was not incurred in or aggravated by service, nor may it be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to notify and assist the veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Duty to Notify

The notice requirements of the VCAA require VA to notify the veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  

In a December 2008 letter, prior to the rating decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate claims for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence will be obtained by VA.  He was also advised of how disability ratings and effective dates are assigned.  Consequently, the Board finds that the duty to notify provisions have been satisfactorily met, and neither the Veteran nor his representative has pointed out any deficiencies that require corrective action.  

Duty to Assist

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, private and VA treatment reports, lay statements, the Veteran's statements and hearing testimony, and VA examination reports, including those generated in response to the Board's recent remand.  

The Board notes that the relevant VA examination reports reflect that the examiners reviewed the Veteran's past medical history, documented his current medical conditions, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and with supporting rationale.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  Consequently, the Board concludes that the medical examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The Board observes that the most recent examiner did not elicit a detailed history of the Veteran's noise exposure as requested in the remand.  However, the examiner reviewed the Veteran's complete claims file, which included his lay statements and personal hearing testimony related to such exposure.  As such, the Board finds that there has been substantial compliance to the development directives requested by the Board in conjunction with the claim and VA's duty to assist has been met.  See Stegall, supra.  


Analysis

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in active service or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).  Evidence of continuity of symptomatology of sensorineural hearing loss from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2012); see Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).  

Certain chronic disabilities, such as sensorineural hearing loss (as an organic disease of the nervous system), if manifest to a degree of 10 percent or more within one year after separation from active duty, may be presumed to have been incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2012).  

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. Principi, 3 Vet. App. 542 (1992).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In adjudicating a claim, the Board must assess the competence and credibility of the claimant.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Additionally, competency of evidence must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

The probative value of a physician's statement is dependent, in part, upon the extent to which it includes clinical data or other rationale to support the opinion.  Bloom v. West, 12 Vet. App. 185 (1999).  If all the evidence is in relative equipoise, reasonable doubt should be resolved in the veteran's favor, and the claim should be granted.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2012).  If the preponderance of the evidence is against the claim, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The provisions of 38 C.F.R. § 3.385 state that hearing loss will be considered to be a "disability" when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385 (2012).  

Upon entrance examination in September 1951, audiological testing was not performed.  Whispered voice testing was recorded as 15/15.  No hearing loss was noted in the summary of defects.  In January 1952, the Veteran was seen for complaints of pain and a "stopped up ear" after driving over the mountains.  Physical examination showed a markedly bulging left membrane obscuring landmarks.  There was no nuchal rigidity or mastoid tenderness.  The assessment was otitis media.  A myringotomy was performed through the most prominent bulging portion in the posterior-inferior quadrant.  A thick, purulent material with scant blood was drained.  Five days later, no otorrhea was visible and he remained asymptomatic.  Two days after that, it was noted that the ear remained dry.  He was returned to duty in February.  No additional entries were documented in the records.  Upon separation examination in September 1955, whispered voice testing was recorded as 15/15.  No hearing loss was noted in the summary of defects.  

In a January 2009 statement, the Veteran reported that he served at a naval air station and was around jets the whole time of his service.  He noted that the noise was "really loud."  In his March 2010 substantive appeal, he stated that although he was supposed to be in a personnel division, he was out on the flight line and talking to pilots while they were doing bomb runs.  He recalled that he did a number of different jobs that were not in personnel and that he was always close to the jets and their loud engines.  In a January 2011 statement, the Veteran recalled that his ear began hurting after making a landing in a small plane.  He went to sick call and his left ear was lanced.  The ear has lots of scar tissue inside where it was lanced and has caused him to have difficulty hearing.  He again noted that although assigned to personnel, he helped bring pilots in for a landing and he was around loud noises all the time.  At his videoconference hearing in June 2011, he testified that he calculated the scores for pilots on bombing runs and he did not have hearing protection.  He recalled that his ear drum was lanced after he developed an infection after a landing in the mountains.  He did not have any other ear complaints in service.  He testified that he had some hearing loss between 1955 and 1980, but not enough that he paid any attention to it.  In 1980, a friend began to notice that it was getting worse and he went to a clinic.  

The Veteran was seen by VA for an audiogram in February 2003.  He reported progressive hearing loss, bilaterally, and he especially noticed a decrease during the past six months.  He did not have a history of middle ear infections, tinnitus, or disequilibrium.  He was in the Navy for four years and was exposed to jet aircraft.  He did not work in a noise environment post service.  Tympanograms were flat.  Audiometric studies showed that the Veteran had hearing loss disability that met the requirements of 38 C.F.R. § 3.385.  Moderate, sloping mostly sensorineural hearing loss, bilaterally, was diagnosed.  

Upon VA audiology examination in March 2011, the Veteran provided a history of military noise exposure that included observing jet tactical/bombing training from a distance and service on an aircraft carrier with no hearing protection.  Post-service noise exposure included construction site exposure for many years without hearing protection.  He denied recreational noise exposure.  Otoscopic examination was clear.  An audiogram revealed puretone thresholds of 40, 45, 55, 55, and 60 decibels in the right ear and 45, 55, 60, 60 and 65 decibels in the left ear at 500, 1000, 2000, 3000 and 4000 hertz, respectively.  The diagnosis was mild to moderately severe sensorineural hearing loss, bilaterally.  After reviewing the file, the examiner opined that it was less likely that the Veteran's currently manifest hearing loss was due to noise exposure in service.  He noted that review of the file confirmed a myringotomy with no complications and no recurrence.  Whisper tests at entrance and separation were normal and there was no mention of ear abnormalities or ear drum perforation.  Since hearing loss was first noted in the 1980s, and there was no recurrence of middle ear effusion, the hearing loss was less likely related to military service.  

Upon VA examination in August 2011, an audiogram revealed puretone thresholds of 40, 55, 65, 60, and 75 decibels in the right ear and 40, 60, 60, 60 and 75 decibels in the left ear at 500, 1000, 2000, 3000 and 4000 hertz, respectively.  Acoustic immittance, ipsilateral acoustic reflexes, and contralateral acoustic reflexes were normal, bilaterally.  The diagnosis was sensorineural hearing loss.  The Veteran's claims file was reviewed.  The examiner stated that any abnormalities or consequences regarding a myringotomy would result in a conductive hearing loss or mixed hearing loss.  However, there was no conductive component noted on the Veteran's hearing examination and his hearing loss was symmetrical (which would not be expected if it resulted from a left ear myringotomy.  The Veteran had bilateral, symmetrical, sensorineural hearing loss that was associated with the inner ear and unrelated to his procedure in military service.  Tympanometry indicated normal middle ear function.  Consequently, the examiner opined that it was less likely that the Veteran's current hearing loss was a result of military service, including the myringotomy and the reported noise exposure.  It was noted that once exposure to noise was discontinued, there was no significant further progression of hearing loss as a result of noise exposure and hearing loss measure in the future cannot be caused by past exposure to high intensity noise in the military.  It was more likely that the Veteran's hearing loss was consistent with presbycusis or hearing loss due to aging or genetics.  

The Veteran was provided a VA ear examination with a physician in August 2012.  Tympanometry showed normal middle ear function.  The Veteran's claims file was reviewed in its entirety.  The examiner opined that the Veteran's current sensorineural hearing loss was less likely related to military service, including noise exposure and the myringotomy.  The physician noted that hearing loss associated with a myringotomy would be conductive in nature, rather than symmetrical and sensorineural.  The Veteran's hearing loss was consistent with presbycusis or hearing loss due to aging or genetics.  

Based on the evidence of record, the Board finds the evidence shows that the Veteran's currently manifest bilateral sensorineural hearing loss was not due to either military noise exposure or a residual of the left ear myringotomy he underwent while on active duty.  The clinical opinions were rendered after thorough evaluations of the Veteran and a complete review of the Veteran's claims file, including his service treatment records and reports of military noise exposure.  The Board has accorded them significant probative value.  See Bloom, supra.  There is no competent medical opinion to the contrary.  

The clinical records do not show that the Veteran had hearing loss disability by VA standards either in service or within one year of discharge.  The Veteran has alleged continuity of hearing loss symptomatology since service.  He is competent to provide testimony as to having experienced difficulty hearing during service as well as after his discharge.  Charles v. Principi, 16 Vet. App. 370 (2002); see also, e.g., Layno v. Brown, 6 Vet. App. 465, 469 (1994) (a veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses).  However, he is not competent to diagnose himself with hearing loss disability, or to attribute any hearing loss to a specific cause.  Id.  Simply stated, the Veteran's opinion regarding the presence or etiology of sensorineural hearing loss disability in service or shortly thereafter lacks probative value and it does not constitute competent medical evidence.  Sensorineural hearing loss disability is a complex disorder that requires specialized training and equipment for a determination as to diagnosis and causation, and it is therefore not susceptible of lay opinions on etiology alone.  Hence, the Veteran's statements therein cannot be accepted as competent evidence sufficient to establish service connection.  See Jandreau, supra.  

Moreover, the Veteran's statements regarding continuity of symptomatology are not credible.  Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995).  In this case, although the Veteran has asserted continued hearing loss symptoms since his discharge from service, he did not report any such difficulties upon separation examination and he acknowledged that he only paid attention to it when a friend commented on his hearing difficulty in 1980, more than 20 years after his release from active duty.  Additionally, the medical records do not denote a diagnosis of hearing loss disability until the 2000s, more than 35 years after the Veteran's discharge from military service.  The Veteran filed his claim for benefits in 2008.  Based on the foregoing, which shows interest and bias in the Veteran's contentions related to his claim for VA benefits, the Board finds that the Veteran is not credible to the extent that he reports that he has had hearing loss symptoms since active service.  See also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may affect the credibility of a claimant's testimony).  Hence, the evidence does not support a finding of continuity of symptomatology following the in-service myringotomy as required to establish service connection for a chronic disease listed in 38 C.F.R. § 3.309(a) pursuant to 38 C.F.R. § 3.303(b).  

In sum, the preponderance of the evidence is against the claim.  Consequently, the Board concludes that service connection for bilateral sensorineural hearing loss is not warranted.  Gilbert, supra.  



ORDER

Service connection for bilateral sensorineural hearing loss is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


